Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



LOUIS L&CIOPPE,
                                                              Civil Action No. 18-13308
              Plaint
                                                                      OPINION

VERONA BOARD OF EDUCATION, et al.,

              Defendants.


John Michael Vazguez, U.S.D.J.

       Plaintiff Louis Racioppe (“Plaintiff’ or “Racioppe”), a former football coach at Verona

High School (“VHS”), alleges that Defendants mishandled an investigation into Racioppe’s

treatment of VHS football players and terminated his employment without due process.

Defendants are the Verona Board of Education (the “Board”); Rui Dionisio, Superintendent of the

Board; John Quattrocchi, a member of the Board; Michele Bernardino, a member of the Board;

and Josh Cogdill, Principal of VHS.

       Currently pending before the Court is Defendants’ motion to dismiss Plaintiffs Amended

Complaint (the “Am. Compl.”) pursuant to Federal Rule of Civil Procedure 12(b)(6). D.E. II.

Plaintiff filed a brief in opposition (D.E. 12) to which Defendants replied (D.E. 14).’ The Court

reviewed the parties’ submissions and decided the motion without oral argument pursuant to Fed.

R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons set forth below, Defendants’ motion to




 Defendants’ brief in support of their motion (D.E. 11-2) will be referred to as “Defs. Br.”;
Plaintiffs Opposition (D.E. 12) will be referred to as “Plf. Opp.”; and Defendants’ reply (D.E. 14)
will be referred to as “Defs. Reply”.
dismiss is GRANTED as to Count One. Although the Complaint does not appear to be plausibly

pled as to all counts, subject matter jurisdiction is based solely on Count One. The Court will

provide Plaintiff leave to amend. Alternately, if Plaintiff chooses, he can notify the Court that he

does not plan to file an amended complaint with a federal question, in which case the Court will

remand the matter to the Superior Court of New Jersey.

      I.      FACTUAL2 & PROCEDURAL BACKGROUND

           Plaintiff had been the head football coach at VHS for twenty years and is a member of the

New Jersey High School Coaches Hall of Fame. Am. Compl.                 ¶J   9-10. On October 10, 2017,

Plaintiff received a telephone call from Defendant Cogdill advising Plaintiff that the day’s football

practice had been cancelled and that Plaintiff had been placed on administrative leave effective

immediately. Id.      ¶   19, Plaintiff alleges that he was not provided with details as to why he was

placed on administrative leave and that; as of the time he filed the Amended Complaint, he still

did not have such knowledge. Id.         ¶fl{ 22,   24. The same day, members of the VHS football team

were each given a questionnaire to complete, and individually questioned about Plaintiff and the

VHS coaching staff Id.         ¶J 25,   30. 61. Between October 11 and 14, 2017, the VHS assistant

football coaches were questioned by Cogdill. Plaintiff then met with Cogdill on October 23, 2017.

Id.   ¶J 44-49.   Plaintiff alleges, upon information and belief, the investigation was initiated after a

parent lodged a complaint about Plaintiffs coaching conduct. Id.             ¶J 36-37.   Plaintiff adds that

Dionisio planned the investigation because of a personal vendetta against Plaintiff, and Cogdill

conspired with Dionisio to suspend Plaintiff from his coaching position. Id.         ¶J 38-39.
           Once the interviews were complete, the Board reviewed the information, and on October



2
  The Court draws the following facts from Plaintiffs Amended Complaint, which are taken as
true for the purposes of the current motion. See James v. City of Wilkes-Barre, 700 F.3d 675, 679
(3d Cir. 2012).


                                                         2
30, 2017 held a private meeting to discuss the investigation. Id.     ¶fl 50-5 7.   Immediately after the

private meeting, the Board held a public meeting. During the public meeting on October 30,

Plaintiff contends that Quattrocchi made untrue statements about Plaintiff with the intent of

disparaging Plaintiffs reputation. Id.    ¶ 60.   Plaintiff does not indicate what the statements were

or how they harmed his reputation. Around the same time, Defendant Bernardino had Facebook

communications with Verona residents concerning the investigation of Plaintiff and assistant

coaches. Id.   ¶   77. Plaintiff adds that “Bernardino addressed the allegations [about Plaintiff] in

public forums and social media all to Plaintiffs detriment.” Id.      J 79.   Plaintiff, however, fails to

indicate the substance of the communication or how they inured to his detriment.

         Next, on November 4, 2017, Quattrocchi sent a press release on behalf of the Board that

stated that the Board had completed an investigation regarding allegations brought against Plaintiff

and the VHS assistant coaches. Id.      ¶ 61.   Plaintiff alleges that despite the confidential nature of

the investigation, Quattrocchi released a portion of the investigation results to the public, and that

Defendant knew that Plaintiffs reputation would be harmed by the partial release. Id.        ¶ 62.   Again,

the Asnended Complaint does not indicate what was actually released or how it harmed Plaintiffs

reputation. Plaintiff also asserts that Quattrocchi suggested to the public that the investigation was

confidential, and that Plaintiff was blocking the results of the investigation to the public. Id.        ¶}
67-68.

         Plaintiff remained on leave through the end of the 2017 football season. Id.           ¶    23. In

January 2018, Plaintiff filed a grievance against Defendants with the New Jersey School Ethics

Commission. Id.      ¶ 84.   Soon after, Plaintiff, who was hired pursuant to a one-year contract, was

advised not to submit his name for consideration as head football coach for the 2018 season. Id.          ¶
85, 103. As a result, Plaintiff did not submit his name and was not re-hired. Id.       ¶ 86.



                                                     3
         Plaintiff filed his Complaint on August 14, 2018 in the Superior Court of New Jersey. See

Notice of Removal ¶ 2. The Complaint asserted a         § 1983 claim alleging that Defendants violated
Plaintiffs procedural due process rights and multiple state law claims. On August 29, 2018,

Defendants removed the matter to this Court on this basis of Plaintiffs        § 1983 claim. Id. ¶ 3.
Defendants then filed a motion to dismiss the Complaint for failure to state a claim on September

21, 2018. D.E. 4, 5. Plaintiff did not oppose the motion; rather on October 29, 2018, Plaintiff

filed the Amended Complaint. Like the initial Complaint, the Amended Complaint asserts a               §
1983 procedural due process claim, in addition to five state-law based claims. D,E. 9. On October

31, 2018, the Court terminated Defendants’ first motion to dismiss without prejudice, with the

right to re-file the motion as to the Amended Complaint. Defendants then filed the current motion

to dismiss. D.E. 11.

   II.       STANDARD OF REVIEW

         Defendants seek to dismiss the Amended Complaint, in its entirety, pursuant to Rule

12(b)(6). Rule l2(b)(6) permits a court to dismiss a complaint that fails “to state a claim upon

which relief can be granted[.J” For a complaint to survive dismissal under Rule 1 2(b)(6), it must

contain sufficient factual matter to state a claim that is plausible on its face. Asheroft i’. Iqbal, 556

U.s. 662, 678 (2009) (quoting Bell ML Corp. v. Twvmblv, 550 U.S. 544, 570 (2007)). A claim is

facially plausible “when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.            Further, a

plaintiff must “allege sufficient facts to raise a reasonable expectation that discovery will uncover

proof of her claims.” Connelly v. Lane Const. Corp., 809 F.3d 780, 789 (3d Cir. 2016). In

evaluating the sufficiency of a complaint, district courts must separate the factual and legal

elements. Fowler    i   UPMC Shadyside, 578 F.3d 203, 210-211 (3d Cir. 2009). Restatements of




                                                    4
the elements of a claim are legal conclusions, and therefore, are not entitled to a presumption of

truth. Bunch z Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011). The Court, however,

“must accept all of the complaint’s well-pleaded facts as true.” Fowler, 578 F.3d at 210. Even if

plausibly pled, however, a complaint will not withstand a motion to dismiss if the facts alleged do

not state “a legally cognizable cause of action.” Turner v. JP. Morgan Chase & Co., No. 14-7 148,

2015 WL 12826480, at *2 (D.N.J. Jan. 23, 2015).

   III.      ANALYSIS

             a.   §   1983 Claim (Count One)

          In Count One, Plaintiff asserts a   §   1983 procedural due process claim. Am. Compi.      ¶   103.

§ 1983, in relevant part, provides as follows:
                  Every person who, under color of any statute, ordinance, regulation,
                  custom, or usage, of any State or Territory or the District of Columbia,
                  subjects, or causes to be subjected, any citizen of the United States or other
                  person within the jurisdiction thereof to the deprivation of any rights,
                  privileges, or immunities secured by the Constitution and laws, shall be
                  liable to the party injured in an action at law, suit in equity, or other proper
                  proceeding for redress[.]

42 U.S.C.    § 1983. § 1983 does not provide substantive rights; rather, Section 1983 provides a
vehicle for vindicating violations of other federal rights. Graham v. Connor, 490 U.S. 386, 393-

94(1989). To state a      § 1983 claim, a plaintiff must demonstrate that “(1) a person deprived him
of a federal right; and (2) the person who deprived him of that right acted under color of state or

territorial law.” Burt v. CFG Health Sys., No. 15-2279, 2015 WL 1646849, at *2 (D.N.J. Apr. 14,

2015). A      § 1983 procedural due process claim requires a plaintiff to show that “(I) he was
deprived of an individual interest that is encompassed within the Fourteenth Amendment’s

protection of ‘life, liberty, or property,’ and (2) the procedures available to him did not provide

‘due process of law.” Hill v. Borough ofKutztown, 455 F.3d 225, 233-34 (3d Cir. 2006).




                                                        5
       At the outset, Plaintiff appears to plead that his due process rights stem from the New

Jersey Anti-Bullying Bill of Rights Act (the “Anti-Bullying Act”), N.J.S.A. l8A:37-15, et seq.

Am. Compi. ¶ 90-91. The Anti-Bullying Act “does not create or alter any tort liability.” N.J.S.A.

1 8A:37-37. “[Tjhere can be no doubt that claims brought pursuant to    § 1983 sound in tort” City
ofMonterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687, 709 (1999). Accordingly, the

Court does not construe the Anti-Bullying Act as creating heightened due process requirements

under the Fourteenth Amendment. See Dunkley v. Bd. ofEthic. of the Greater Egg Harbor Reg 7

High ScIi. Dist., 216 F. Supp. 3d 485, 495 (D.N.J. 2016) (rejecting the plaintiffs attempt to include

due process claims within an alleged violation of the Anti-Bullying Act).3

       Plaintiff alleges that he has a protectable liberty interest in his reputation. Am. Compl.   ¶
103. “Where a person’s good name, reputation, honor, or integrity is at stake because of what the

government is doing to him, notice and an opportunity to be heard are essential.” Wisconsin v.

Constantineau, 400 U.S. 433, 437 (1971). However, “reputation alone is not an interest protected

by the Due Process Clause.” Hill, 455 F.3d at 236 (quoting Versarge v. Township of Clinton, 984

F.2d 1359, 1371 (3d Cir. 1993)) (emphasis in original). Thus, “to make out a due process claim

for deprivation of a liberty interest in reputation, a plaintiff must show a stigma to his reputation

plus deprivation of some additional right or interest.” Id. (emphasis in original); Sturm v. Clark,

835 F.2d 1009, 1012 (3d Cir. 1987) (“[Mjere damage to reputation, apart from the impairment of

some additional interest previously recognized under state law, is not cognizable under the due

process clause.”). In other words, this “stigma-plus” test provides that “reputation damage is not

actionable unless ‘it occurs in the course of or is accompanied by a change or extinguishment of a



 To the extent that Plaintiff believes Defendants failed to comply with the specific due process
requirements established by the Anti-Bullying Act, such claims are better suited to an
administrative law proceeding.


                                                  6
right or status guaranteed by state law or the Constiwtion,” D & D Assocs., Inc. v. Bd. ofEduc.

ofN. Plainfleld, 552 F. App’x 110, 113 (3d Cir. 2014) (quoting Clark v. Township of Falls, 890

F.2d 611,619 (3d Cir. 1989)).

       A plaintiff satisfies the stigma-plus test within the context of public employment “when an

employer ‘creates and disseminates a false and defamatory impression about the employee in

connection with his termination.” Hill, 455 F.3d at 236 (quoting Coda’ v. Velger, 429 U.S. 624,

628 (1977)). Thus, the false impression is the stigma and the termination is the plus. Id. To satisfy

the ‘stigma’ prong, “it must be alleged that the purportedly stigmatizing statement(s) (I) were

made publicly, and (2) were false.” Id. (internal citations omitted). As for the discharge prong, “a

public employee who is defamed in the course of being terminated or constructively discharged

satisfies the ‘stigma-plus’ test even if, as a matter of state law, he lacks a property interest in the

job he lost.” Id. If the public employee satisfies the stigma-plus test, “the employee is entitled to

a name-clearing hearing.” Id.

        In Hill, the Third Circuit determined that the plaintiff adequately alleged the stigma prong

of the stigma-plus test. The plaintiff, the former borough manager, alleged that the defendant made

false statements in newspaper article regarding the plaintiffs “reckless handling” of money and of

his “irregular or illegal allocation of finds.” Id. at 231. The complaint also alleged that the

defendant made similar false statements during borough council meetings, in addition to false

statements about the plaintiff’s “corrupt and criminal” involvement of certain borough

appointments. Id.     The plaintiff in Hill ffirther alleged that these statements “tarnished his

reputation and subjected him to scorn and ridicule.” Id. at 236-37.

        Here, Plaintiff fails to plead sufficient facts as to any false and public statements that were

actually made by any Defendant. Plaintiff alleges that during an interrogation, a student said that




                                                   7
Plaintiff told another player to “go kill yourself.” Am. Compl.   ¶ 71.   Plaintiff denies making such

a statement and the parent of the student who Plaintiff allegedly made the comment to

“unequivocally denied that such a statement had been made.” Id.      ¶ 72.   Although Plaintiff faults

Defendants for failing to help Plaintiff clear his name in light of the false statement, the Amended

Complaint does not specifically allege that any false statements were made.

       Plaintiff alleges that at the public Board meeting on October 30, 2017, Defendant

Quattrocchi “made disparaging remarks about Plaintiff that Quattrocchi knew or should have

known were untrue. The remarks were made with intentions to disparage Plaintiff’s reputation.”

Am. Compl.   ¶ 60.   But Plaintiff fails to indicate what statements Quattrocchi actually made. These

conclusory allegations are not sufficient to satisfS’ the stigma prong.         See, e.g., Berkerv v

Wissahickon Sch. Dist. Bd. ofDirs., 628 F. App’x 109, 111 (3d Cir. 2015) (affirming dismissal of

procedural due process claim where the complaint pled that defendant “repeated her false version

of facts to her office staff’ and failed to further “give details of any false statements made about

he?’). Plaintiff further alleges that “Defendant Quattrocchi repeatedly made public statements

 referring to a statement falsely attributed to Plaintiff and which Quattrocchi knew was falsely

attributed to Plaintiff’ to the effect of “if you only knew” and “if I could only tell you.”

Id. at ¶ 70. Plaintiff, however, does not plead that these vague statements were false. See, e.g.,

Lockett v. Pa. Dept. ofCon., 529 F. App’x 294, 296 (3d Cir. 2013) (concluding that statement that

prison was “moving in a ‘new direction” was not actionable because it was not substantially or

materially false), Finally, the Amended Complaint avers that Bernardino engaged in Facebook

communications regarding Plaintiff and conducted “off the record” conversations with members

of the public about Plaintiff But the Amended Complaint does not allege that any of Bernardino’s

statements were false or made publicly.        More fundamentally, Plaintiff fails to indicate the




                                                   8
substance of the statements. Thus, these statements are also not actionable. See, e.g., Khan v. City

ofPaterson, No. 17-5006, 2018 WL 2059550, at *8 (D.N.J. May 2, 2018) (dismissing plaintiffs’

Section 1983 procedural due process claim without prejudice because plaintiffs did “not

adequately explain how [the defendants’] statements were defamatory.”). As a result, Plaintiff

fails to satisfS’ the “stigma” prong and Plaintiff cannot meet the stigma-plus test.                 Plaintiff,

therefore, fails to state a claim under Section 1983 for deprivation of his procedural due process

rights. Accordingly, Count One is dismissed without prejudice.

           b. State-Law Based Claims4

       In order to adjudicate a case, a federal court must have either federal question or diversity

jurisdiction. 28 U.S.C.      §   1331, 1332; see also Rockefellerv. Comcast Corp., 424 F. App’x 82,

83 (3d Cir. 2011). Here, the parties are not diverse. See Am. Compi.            ¶IJ   1-6 (alleging that all

pasties are citizens of New Jersey).           Instead, as noted above, the Court’s federal question

jurisdiction is based on Plaintiffs      §   1983 claim. See Rockefeller, 424 F. App’x at 83 (federal

question jurisdiction arises when a federal court has subject matter jurisdiction arising under “the

Constitution, laws, or treaties of the United States.”). This Court has supplemental jurisdiction

over Plaintiffs state law claims by virtue of 28 U.S.C.       §   1367(a).

         28 U.S.C.     §   1367(c), however, gives district courts discretion to decline to hear state law

claims they would othenvise have supplemental jurisdiction to entertain pursuant to              §    1367(a).

Specifically,   §   1367(c)(3) provides that a “district court[] may decline to exercise supplemental




 “Federal courts are not courts of general jurisdiction.” Bender v. Williarnsport Area Sch. DisK.,
475 U.S. 534, 54142 (1986). In order to adjudicate a case, a federal court must have subject
matter jurisdiction. Id. While neither party raised the issue of remand here, “a federal court is
bound to consider its own jurisdiction preliminary to consideration of the merits.” Kaplan v.
Garrison, No. 15-1915, 2015 WL 2159827, at *2 (D.N.J. May 6, 2015) (quoting Trent Realty
Assocs. v. First Fed. Say. & Loan Ass ‘n ofPhila., 657 F.2d 29, 26 (3d Cit 1981)).


                                                       9
jurisdiction over a claim” if “the district court has dismissed all claims over which it has original

jurisdiction.” Thus, retaining supplemental jurisdiction is a matter of discretion. Borough of West

Mfflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995). However, the Third Circuit has determined

that “where the claim over which the district court has original jurisdiction is dismissed before

trial, the district court must decline to decide the pendent state claims unless considerations of

judicial economy, convenience, and fairness to the parties provide an affirmative justification for

doing so.” Id. Additionally, while the determination is discretionary, “[t]he general approach is

for a district court to   .   .   .   hold that supplemental jurisdiction should not be exercised where there

is no longer any basis for original jurisdiction.” Shaffer v. Township of Franklin, No. 09-347,

2010 WL 715349, at *1 (D.N.J. Mar. 1,2010); see also United Mine Workers ofArn. v. Gibbs, 383

U.s. 715, 726 (1966) (encouraging federal courts to avoid “[n]eedless decisions of state law”);

Markowitz v. Ne. Land Co., 906 F.2d 100, 106 (3d Cir. 1990) (“[T]he rule within this Circuit is

that once all claims with an independent basis of federal jurisdiction have been dismissed the case

no longer belongs in federal court.”). If a district court decides it will not hear the remaining state

law claims and the case has been removed from a state court, “remand to that court is a viable

alternative to a dismissal without prejudice.” Borough of West Muffin, 45 F.3d at 788.

        Under the present circumstances, the Court finds that remand is appropriate if Plaintiff does

not file a second amended complaint curing the deficiencies discussed as to the            §   1983 claim.5 No



  While the Court is not deciding the plausibility of the state claims, it appears that the claims
suffer from the same infirmities discussed in connection with the § 1983 count. Plaintiff readily
admits that he is unaware of critical facts. See, e.g., Am. Compl. ¶ 24 (“Plaintiff remains to the
date of this Complaint without knowledge why he was placed on Administrative Leave and why
he was deprived of his right to coach the Verona High School Football team.); ¶ 29 (“Plaintiff is
without knowledge of the actual facts because Plaintiff has not been provided with information as
to the [player] interrogations despite having requested such information on multiple occasions.”).
Yet, as noted, Plaintiff does make several allegations that certain Defendants made disparaging
comments that hurt his reputation. But Plaintiff only pleads such allegations in a conclusory


                                                            10
federal cause of action remains in light of the dismissal of Count One. While remand will certainly

delay decision on the remaining counts, any delay will likely be brief. Moreover, remand serves

the goals ofjudicial economy and comity by allowing the New Jersey courts to apply New Jersey

law. Therefore, the Court will decline to exercise supplemental jurisdiction over Plaintiffs’

remaining state law claims pursuant to    §   1367(c)(3) and will remand the action to the Superior

Court of New Jersey if Plaintiff does not file a second amended complaint in this Court. See

Schaffer, 2010 WL 715349, at * I (declining to exercise supplemental jurisdiction over plaintiffs’

remaining state law claims after plaintiffs voluntarily dismissed sole federal claim against

defendant with prejudice).

     IV.      CONCLUSION

           For the foregoing reasons, the Court GRANTS Defendants’ motion to dismiss Plaintiffs

§   1983 claim (Count One) pursuant to Rule 12(b)(6). This Count is dismissed without prejudice.

Plaintiff is provided with thirty (30) days to file an amended complaint that cures the deficiencies

noted herein. Alternately, if Plaintiff chooses not to reassert a count containing a federal question,

Plaintiff should notify the Court before the thirty days expire, and the Court will remand this matter

to the Superior Court of New Jersey sans Count One as this Court lacks subject matter jurisdiction

over Plaintiffs remaining state law claims. An appropriate Order accompanies this Opinion.

Dated: August 29, 2019

                                                         cLc j
                                                         John Michael Vazq%14S.D.J.




manner, failing to indicate the substance of the relevant comments.


                                                   11
